{¶ 1} Brian Biddle was found guilty of community control violations. His community control was revoked and he was sentenced to a term of eleven months incarceration. He filed a notice of appeal and, in due course, his appointed appellate counsel filed an Anders brief, which thoroughly examined the record and the law and concluded that there were no meritorious issues for appeal.
 {¶ 2} On January 20, 2004, we informed Biddle of the fact that his counsel had filed an Anders brief and granted him sixty days from January 20, 2004, to file his pro se brief, if any.
 {¶ 3} No such pro se brief has been filed.
 {¶ 4} We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review.
 {¶ 5} The judgment appealed from will be affirmed.
Fain, P.J. and Brogan, J., concur.